11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Jose Luis Segovia,                          * From the 35th District Court
                                              of Brown County
                                              Trial Court No. CR24525.

Vs. No. 11-18-00292-CR                      * November 8, 2018

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Willson, J., and Wright, S.C.J., sitting
                                              by assignment)
                                              (Willson, J., not participating)

      This court has considered Jose Luis Segovia’s motion to dismiss this appeal
and concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.